In a probate proceeding, the contestant appeals from a decree of the Surrogate’s Court, Westchester County, dated June 17, 1977, which, inter alia, directed that the will and a codicil thereto be admitted to probate, upon the trial court’s direction of a verdict, at a jury trial. Decree affirmed, with costs to respondents payable by appellant. Upon our review of the evidence adduced at the trial, there is no rational process by which the jury could have found in favor of the contestant. The contestant failed to demonstrate that the will was anything other than the unfettered manifestation of the decedent’s testamentary, intentions. The omission of a natural object of the testator’s bounty and affection in his testamentary design raises no inference of undue influence where that person has previously been provided for. The Surrogate found that the decedent was a very successful businessman and quite capable of managing his own affairs. There was no evidence that he was under the influence of any of his children. Accordingly, the decree should be affirmed. Hopkins, J. P., Damiani, Rabin and Margett, JJ., concur.